Mr. Justice Santana Becerra
concurring in the result.
San Juan, Puerto Rico, June 28, 1968
I concur in the result. With what appears in the record, I am not in a position to state that the situation in this case with respect to the aid of counsel fits squarely in Rivera Escuté v. Delgado, Warden, 92 P.R.R. 746 (1965), and in Escobedo v. Illinois, 378 U.S. 478 (1964).
*393Under the specific circumstances of this proceeding, in which the forgery of another person’s signature is the offense charged, to compel the defendant to sign that person’s name was tantamount to extracting from him a testimony. To make him write that name various times was a testimony, and not a mere handwriting exemplar. Compare: Gilbert v. California, 388 U.S. 263, 265 (1967); Schmerber v. California, 384 U.S. 757, 763 (1966); United States v. Wade, 388 U.S. 218, 221 (1967).
I do not sustain that the taking of a handwriting exemplar, with or without warning, or without aid of counsel, violates the constitutional guarantee against the self-incriminating testimony. But under the circumstances of this case, the defendant was forced to testify against himself because what he was forced to write constitutes the commission of the very offense he is charged with.
Even if he had aid of counsel or not at that moment, the defendant should have been warned of his right not to incriminate himself, and of the fact that what he would write could be used against him as any other testimony. Without said warnings, the constitutional guarantee which Art. II, § 11 of the Constitution of the Commonwealth of Puerto Rico offers, was violated.1
I concur in that the evidence was properly excluded by the trial court.
—0—

 "No person shall be compelled in any criminal case to be a witness against himself. . . .”